DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the RCE of 4/20/2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5, and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al.
Yang et al. shows a thermal chamber 20 comprising:  a back side of a plurality of rigid sides, the back side oriented parallel to the horizontal axis (see Fig. 2 below); a front side of the rigid sides, the front side orientated parallel to the horizontal axis (see Fig. 2 below); a first end of the rigid sides, the first end oriented perpendicular to the horizontal axis (see Fig. 2 below); a second end of the rigid sides, the oriented perpendicular to the horizontal axis (see Fig. 2 below); a top side (see Fig. 2 below) of the rigid sides, the top side orientated perpendicular to and coupled to the back side, the front side, the first and second ends, wherein the rigid sides form a cavity (which holds fins 30) that is enclosed by the rigid sides, and wherein the top side comprises ports 240 and 241 oriented along a first direction of the horizontal axis, wherein each of the ports comprises a top side open area that exposes the cavity within the thermal chamber, wherein each of the ports is configured to receive a temperature control component (air) that transfers thermal energy to and from an electrical device 10 exposed via the cavity (air produced by fan 40 transfers thermal energy to device 10 and the fan 50 air transfers thermal energy from the device 10, paragraph 0020, in which circulating air is thermal energy); and a bottom .

    PNG
    media_image1.png
    649
    705
    media_image1.png
    Greyscale


20 is rejected under 35 U.S.C. 102a1 as being anticipated by Yang et al.
Yang et al. discloses a thermal chamber 10 comprising a back side of a plurality of sides, the back side oriented parallel to a particular axis (the 3-dimensional view of Fig. 4); a front side of the sides, the front side orientated parallel to the particular axis; a top side of the sides, the top side oriented perpendicular to and coupled to the back side and the front side, wherein the sides form a cavity wherein the top side comprises ports 220 and 221 along a first direction of the particular axis, wherein each of the ports comprises a top side open area that exposes the cavity within the thermal chamber, and wherein each of the ports receives a temperature control component 50 that applies a temperature condition to an electrical device within the cavity [0019, lines 10-14]; and a bottom side of the sides (the bottom of 10 as shown in Fig. 4), the bottom oriented parallel to the top side, wherein the top side open area of the ports has a corresponding open area of the bottom side located below the top side open area (the area or space in 10 that is below each of the top side open area of the ports), and wherein the bottom side open area allows the electrical device to extend within the cavity [0019, line 11] so the temperature control component contacts the electrical device via air circulation.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.
Claim 2 involves a mere change in the material used to form the device, which is generally recognized as being within the level of ordinary skill in the art when the device will still carry its intended tasks with .
Allowable Subject Matter
8.	Claims 3, 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 11-19 are allowed.  The prior art does not teach nor fairly suggest a bottom part of the temperature control component configured to extend within a cavity of the thermal chamber and to contact a package of the electrical device that extends within the cavity of the thermal chamber and wherein a top part of the temperature control component extends above the top side of the thermal chamber.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone, in-person.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DAVIS D HWU/Primary Examiner, Art Unit 3763